DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art Taylor Broad (WO 9636925) teaches: a monitor CPU includes inputs for sensors to measure selected environmental conditions and a connection to a semiconductor device that can temporarily disable the device in case an unacceptable environmental condition is detected. The monitor CPU can be loaded with a unique identification number to allow communication over a bus and in turn use that as a means for a host to selectively access the connected semiconductor device. The monitor CPU can be connected to DRAM which ordinarily also is connected to and controlled by a semiconductor device, such as an FPGA. During certain periods when the device (FPGA) is unavailable the monitor CPU can initiate a DRAM refresh circle as needed. The monitor CPU can be connected directly to the program pin(s) of an (FPGA) for controlling the configuration state of the FPGAS.
Prior Art Ohta-ku (EP 2680560) teaches a dynamic random-access memory (DRAM) is used as a region in which the CPU executes a program. A flash ROM stores various circuit configuration used in the FPGA. A CPU bus connects the CPU  with the FPGA. A DRAM interface (I/F) connects the CPU with the DRAM. A serial peripheral interface (SPI) bus connects the FPGA with the flash ROM  in a state where the FPGA  serves as a master device and the flash ROM  serves as a slave device. The FPGA transmits a wait signal to the CPU. The wait signal is in an asserted state so that the CPU is in a wait state as a default.
Prior art Sanders et al. (Sanders) (Pub NO. US 20180121280) teaches: a clock monitor circuit receives clock signals. In the case of an SOC including circuitry, the clock signals that may be monitored include clock signals generated in the processor system or any arbitrary clock signal within the programmable circuitry. Clock monitor circuit is configurable to monitor for one or more or each of a plurality of different clock error conditions concurrently on one or more different clock signals.
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests - a clock signal monitor configured to detect whether a clock signal supplied from the CPU to the FPGA is stable or not, on condition that a configuration is complete; the at least one processor being configured to start up the CPU and the FPGA on condition that the clock signal is stable. - which taught nor suggested by the prior art of record (PTO-892 and 1449).Therefore, claims 1-15 are indicated allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186